COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      City of Houston and Annise D. Parker V. Phillip Paul Bryant and
                          James Scarborough

Appellate case number:    01-16-00273-CV

Trial court case number: 2015-69353

Trial court:              333rd District Court of Harris County

Date motion filed:        January 27, 2017

Party filing motion:      City of Houston

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually      Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Brown.


Date: May 2, 2017